UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

RICKY JOSHUA BENNY

Plaintiff,
-against-

THE CITY OF LONG BEACH, THE
LONG BEACH POLICE DEPARTMENT,
POLICE OFFICER JOSEPH WIEMANN,
POLICE OFFICER ROCCO WALSH and
OFFICERS JOHN DOES 1-10,

Defendants.

DOCKET NO.: CV-20-1908
(KAM)(ST)

 

PLAINTIFF’S MEMORANDUM OF LAW IN
OPPOSITION TO DEFENDANTS’
MOTION TO DISMISS THE COMPLAINT,
PURSUANT TO FED. R. CIV. P. 12(b)(6)

LAW OFFICES OF
FREDERICK K. BREWINGTON
Attorneys for Plaintiff

556 Peninsula Boulevard
Hempstead, New York 11550
(516) 489-6959

OF COUNSEL: FREDERICK K. BREWINGTON

SCOTT A. KORENBAUM
TABLE OF CONTENTS

PAGE NO.
TABLE OF AUTHORITIES 2.0... ccc ccc ccc ccc ccc cere rene eee e eee te ence cens iii
PRELIMINARY STATEMENT 3 ........ cece ccc ccc cece cece cece ence tence ence eenee 1
STATEMENT OF FACTS 2... . ccc cece cece cee cere n teen ence nee er sence eeeeeeeees 2
ARGUMENT 2... ccc cece cece ccc cere cece teen rere neste teen ence ee ee eee seeetes 4

The Complaint adequately alleges claims sounding in excessive force, false arrest,
malicious prosecution and fabrication of evidence because Benny did not physically
interfere with any member of the department’s ability to perform their job, did not
push Wiemann and posed no risk to the defendants at the time they body slammed

him on the sidewalk ........... cc cece ec cece ecw rece cere eee n eee nesteeeeees 4
A. The standard of review ........ cece ccc cece cece ec cent cee eee eeees 5
B. The Court should not consider defendants’ video. ...............5-00008 5
Cc. The Complaint adequately pleads municipal liability.................... 7
D. The Complaint adequately alleges excessive force because Benny posed no
threat to the defendants and no justification existed to body slam him to
the round. 2.0... . ccc ccc ccc eee ce ee rere teen cree este e sence sees 10
E. The Complaint adequately alleges a fabrication of evidence claim, which
defendants fail to address, and probable cause was lacking for Benny’s
arrest and prosecution. 2.0.0.0... ccc cc ccc cect ee eee cence ence eee eecees 12
1. The Complaint sufficiently establishes a claim sounding in fabrication
Of EVIDENCE. 2... ccc eee cc cece ence cree cece eee eeeee 13
2. Probable cause was lacking for Benny’s arrest. ............+.05. 14
3. The Complaint sufficiently establishes a claim sounding in malicious
PTOSECUTION 22... cece ccc ecw cece ee ree eee e eee ee eerevens 17

4. The Complaint adequately establishes a claim sounding in malicious
abuse of process. ..... 0... cc cece cee cee eee eee e ene e nee 19
5. The Complaint establishes that Walsh did not intervene to stop the

arrest and criminal prosecution of Benny. ............0eeeceeee 20
6. Neither Wiemann nor Walsh are entitled to qualified immunity ...21
F. The Complaint alleges a violation of the Equal Protection Clause. ....... 22

G. The Complaint adequately alleges that Benny’s recording of the defendants
motivated their use of force and decision to arrest him. ................ 24

CONCLUSION 2... ccc ccc ccc cc ccc ccc rece cece ree eee eee e eee sete seen seaees 25

-li-
TABLE OF AUTHORITIES
FEDERAL CASES

CASE NAME PAGE NO.

ACLU y. Alvarez,
679 F.3d 583 (7" Cir. 2012) 2.0... ccc cece cece cece eee ceeceececceeceeeees 24

Adams v. City of New York, 15 CV 6741 (DLO),
2016 U.S. Dist. LEXIS 37330 (S.D.N.Y. Mar. 22, 2016) 0... .. cc cece cece eee cee eee 17

Amnesty America v. Town of W. Hartford,
361 F.3d 113 (2d Cir. 2004) 2... ccc ce cece cece te ce cece c ere e eee eeeee 9, 11, 12

Anderson v. Branen,
17 F.3d 552 (2d Cir. 1994)... ccc cc ccc ccc ec cece eee e eee eee e eee een eenees 20, 21

Ashcroft v. Iqbal,
556 U.S. 662 (2009) 2... ccc ccc ccc cece cee eee rece ee ence etre reece eee scene 5

ATSI Comms., Inc. v. Shaar Fund, Ltd.,
493 F.3d 87 (2d Cir. 2007) 0... ccc ccc cc cece ccc cece eee cece nee ee en eeeeeeenes 6

Breen v. Garrison,
169 F.3d 152 (2d Cir. 1999) coo ccc cece ccc ccc ccc cece cece eee e neces see esees 11, 12

Brown y. City of New York,
798 F.3d 94 (2d Cir. 2015) 2... ccc ccc ccc ccc eee e ence eee e cece ences 10

Cameron v. City of New York,
598 F.3d 50 (2d Cir. 2010) 0... ccc ccc ccc eee c eee eee cece eter ee eeees 7, 14,17

Charles v. City of New York, 12-CV-6180,
2017 U.S. Dist. LEXIS 17943 (E.D.N.Y. 2017) 2... cece cece ce reece cence eee 15, 16, 24

Coggins v. Buonora,
776 F.3d 108 (2d Cir. 2015) 2... ccc ec ccc cece rere e rere reece cece ee eeeee 21

Colon vy. City of Rochester,
419 F, Supp. 3d 586 (W.D.N.Y. 2019) 2... ccc ccc cece reece cece eee e renee renee 9

Cook v. Sheldon,

~Ili-
41 F.3d 73 (2d Cir. 1994) oo... ccc ccc ccc ccc ccc cece cent cece eeeeeeeeseseceeees 19

Crenshaw v. City of Mount Vernon,

372 Fed. App’x. 202 (2d Cir. 2010)... 2... cc ccc ccc cece eee ceececeeeeetecs 16
DiFolco v. MSNBC Cable L.L.C.,

622 F.3d 104 (2d Cir. 2010) 2... ccc ccc ccc ccc ccc cect eee e eee eeeeeeesseees 5,7
Dorsett v. County of Nassau,

732 F.3d 157 (2d Cir. 2013)... ccc ccc cece cece cece eee e nese eeeeenecccsaees 23
Dowling v. City of New York, 11-CV-4954,

2013 U.S. Dist. LEXIS 142108 (E.D.N.Y. Sep. 30,2013) ....... ccc ccc cecec cc ccees 15, 16
Edrei v. Maguire,

892 F.3d 525 (2d Cir. 2018) 2... cc ccc ccc cece cece ete e ence eee eeeeececssseeees 12

Ferrari y. County of Suffolk,
790 F. Supp. 2d 34 (E.D.N.Y. 2011) 2... ccc ccc ccc ccc cece ccc cece ceeeeeeessneees 9

Field Day, LLC y. County of Suffolk,
463 F.3d 167 (2d Cir. 2006) 2.0.0... ccc cc cece cece c ccc cece eee eeeeeeeeesessees 11

Fields v. City of Philadelphia,
862 F.3d 353 (3d Cir. 2017) 0.0... ccc cece cee cceccceucceuccucccancteneteveenucs 24

Fordyce v. City of Seattle,
55 F.3d 436 (9th Cir. 1995) oo... cc ccc cc ccc ccc cece cece eee e ee ceeeeeeecseeeeues 25

Garcia v. Doe,
779 F.3d 84 (2d Cir. 2014) 00... ce ccc cece cee cee cee ccc cece ceccetcrceeeccevees 6

Garnett v. Undercover Officer C0039,
838 F.3d 265 (2d Cir. 2016) 2.0... ccc cee cece ecceceeeeseeee 13, 14

Gersbacher v. City of New York,
134 F. Supp. 3d 711(S.D.N.Y. 2015) 2.0... cece ccc cece tee e cece ee eeeesevecceaes 6

Gerskovich v. Iocco, 15 Civ. 7280,
2017 U.S. Dist. LEXIS 11064 (S.D.N.Y. 2017) 2.0.0... cece ccc ccc cee cece ce eeececcees 24

Glik v. Cunniffe,
655 F.3d 78 (Ist Cir. 2011) 00... ccc cece cece cece cece cue eeeeeccceeeeeeeeees 25

-iv-
Goodwine v. AMTRAK, No. 12—CV-3882,
2014 U.S. Dist. LEXIS 26196(E.D.N.Y. 2014) report and recommendation adopted,

2014 U.S. Dist. LEXIS 25499 (E.D.N.Y. 2014). 20... cece ccc ccc eee ce wee een e ene 16
Graham vy. Connor,

490 U.S. 386 (1989) 0... ccc cee cc tree ee eee ee ee eee ee eee eee esas ee seeeeees 10
Higginbotham v. City of New York,

105 F. Supp. 3d 369 (S.D.N.Y. 2015) 2... ccc ccc cc cece cece re rece ence eeeene 16, 24
Hope v. Pelzer,

536 U.S. 730 (2002) 2... cece cece ccc cece ce eee ee ee eee nee e eter erase eeses 12
Jean v. County of Nassau, 14-CV-1322,

2020 U.S. Dist. LEXIS 45279 (E.D.N.Y. 2020) 2... .. ccc ccc ccc eee e cece tere neces 22
Jenkins v. City of New York,

388 F. Supp.3d 179 (E.D.N.Y. 2019) 20... cece eee cece ee tec rere cence nan 8,9, 21
Jenkins v. City of New York,

478 F.3d 76 (2d Cir. 2007) 20... . cc ccc cc ccc cece tere reece erence ee ee ee eeeenees 21
Liebler v. City of Hoboken, No. 15-8182,

2016 U.S. Dist. LEXIS 95641 (D.N.J. 2016) 2... ccc cc cece reece rete rece scenes 7
Lowth v. Town of Cheektowaga,

82 F.3d 563 (2d Cir. 1996) 2... ccc ccc cee ccc cece ee ere nee e cence sere eeeeees 18
Magnum vy. City of New York, 15 Civ. 8810,

2016 U.S. Dist. LEXIS 119213 (S.D.N.Y. 2016), 0... 2... ccc cece cee ee eee e rece eens 23
McKenna vy. Wright,

386 F.3d 432 (2d Cir. 2004) 2... ccc ccc ccc ccc rere ence ee reece ee ee eeeeeeees 11
Mickle v. Morin,

297 F.3d 114 (2d Cir. 2002) 22... ce ccc cc teeter eee tere ee eeneeces 10, 11, 12

Morrison v. City of New York, 14-CV-04508,
2019 U.S. Dist. LEXIS 4839 (E.D.N.Y. 2019)... 0... cee ccc ee cece ee reece cnes 19

Morse v. Fusto,
804 F.3d 538 (2d Cir. 2015) .. 0... ccc ec ccc ce ec ce cece etre rete cence eee seeees 11
Mullenix v. Luna,

136 S. Ct. 305 (2015S) 2. cece cc cece cece eee cnet e terete een eeenees 12
Nnodimele v. Derienzo,

2016 U.S. Dist. LEXIS 9881 (E.D.NLY. 2016) 0... ccc cece cc ccc ee cece e reece eee eens 13
Osterhoudt v. City of New York, 10 CV 3173,

2012 U.S. Dist. LEXIS 139700 (E.D.N.Y. 2012) 2... ccc ccc cc cece ee eee ree eens 9
Ouwinga v. Benistar, 419 Plan Servs., Inc.,

694 F.3d 783 (6th Cir. 2012) 0... ccc ccc ccc cece rece eee eee eee reece eee ee eeees 7
Parada vy. Anoka Cty.,

332 F. Supp. 3d 1229 (D. Minn. 2018) 00... .. ccc ccc cece ce ec cece cece cere cee eees 23
Pehush vy. Ashworth,

757 Fed. Appx. 47 (2d Cir. 2018) 20... ccc ccc cee ccc cece rece ence eee teen ee eeee 22
Pluma y. City of New York, 13-CV-2017,

2015 U.S. Dist. LEXIS 48134 (S.D.N.Y. March 31, 2015) 2... ... cc eee eee eee ne 6
Posr v. Doherty,

944 F.2d 91 (2d Cir. 1991) oo. ccc cc ccc cece cece wee eter eee eee essere eeeeees 18
Rentas v. Ruffin,

816 F.3d 214 (2d Cir. 2016) 2... cece ccc eect eee eee eer e rere teen ence eneeees 14

Reynolds v. Giuliani,
506 F.3d 183 (2d Cir. 2007) 2... ccc ccc cee cece ete ee ee reece ee ence eeeeee 8

Ricciuti v. N.Y.C. Transit Auth.,
124 F.3d 123 (2d Cir. 1997) co.cc. ccc ccc cc cece eee cece ee ee eerste eee eeeeens 13, 21

Robinson v. Via,
821 F.2d 913 (2d Cir. 1987)... ccc cc ccc cece cree ener eect eee e ee neeees 11, 12

Shomo v. City of New York,

579 F.3d 176 (2d Cir. 2009) 0... ccc ccc cece ee ee rece rere reece teen ee eneese 5
Singer v. Fulton Co. Sheriff,

63 F.3d 110 (2d Cir. 1995) oo ccc ec cc cc cece ee eer e eee cece eee e erence ences 17

Smith v. City of Cumming,

-VI-
212 F.3d 1332 (11th Cir. 2000) 00... ccc ccc ccc cc cee cece cee e een ence eeeees 25

Stepanian v. City of New York, 15-CV-1943, .
2015 U.S. Dist. LEXIS 122444 (E.D.N.Y. Sep. 4, 2014) 20... ccc cece ccc e cence eeees 6

Thompson v. Clark, 14-CV-7349,
2018 U.S. Dist. LEXIS 105225 (E.D.N.Y. Jun. 11, 2018) 0.0... cece ccc cee ce eee 17

Tracy v. Freshwater,
623 F.3d 90 (2d Cir. 2010) oo... cc ccc ccc ccc cee cece eect e eee ee eee eeenceee 11, 12

Turner vy. Driver,
848 F.3d 678 (5™ Cir. 2017) 20... cc ccc cc ccc cece cence teen cece sees ecesecseeees 24

Vann vy. City of New York.
72 F.3d 1040 (2d Cir. 1995) 2... ce cc ccc cece reece eee rete eee e en eeeeeeeenens 8

Villa v. City of New York, 11 Civ. 1669,
2013 U.S. Dist. LEXIS 49830 (S.D.N.Y. 2013) 0.0... ccc ccc ccc cee cence et eeeeeeee 23

Wellner v. City of New York,
393 F. Supp. 3d 388 (S.D.N.Y. 2019)... ccc ccc ccc cece cece cece nent eeceeseees 14

Wilson v. Layne,
526 U.S. 603 (1999) oo. ccc ccc ccc eee ce cece tent e eee e ence teen eee eeeeeeesene 12

-vii-
STATE CASES

People v. Alejandro,

70 N.Y.2d 133 (1987) 0... ccc ccc ccc cece eee e cece eee tte eeeeeeeeeveceeveeeenes 17

People v. Galpern,

259 NY 279 (1932 coc ccc ccc c cece cece cence cece teen ence eens eneceeesseveceesers 17

People v. Bakolas,

SON.Y.2d 51 oo e ccc ccc eee c cence eee e cette teen eens eceeseseeeceeeeees 16

People v. Case,

AZ N.Y.2d 98 (1977) 0... ccc cece cece cece eee e teen eee e eee e scene eeeeeeeeeceeeeees 15

Verponi v. City of New York, 31 Misc. 3d 1230(A),

2011 N.Y. Mise. LEXIS 2401 (Sup. Ct. Kings County May 19, 201J) ................. 21
STATUTES

Penal L. § 195.05 2.0... ccc ccc cc ccc cece c cence ence eee en ee eeeesessceeseeeeees 15

Penal L. § 240.2066) 20... ccc ccc ccc cece cece eect eect eee eeeeeeeeesesssees 15

-Vili-
PRELIMINARY STATEMENT

On December 8, 2018, at approximately 3:00 a.m., plaintiff, Ricky Joshua Benny, was with
his friends, Cedric Coad and Rashawn Weed, outside of Wales and Tales, located in Long Beach,
New York. They were waiting for a car service. Without justification, members of the Long Beach
Police Department, including defendants Joseph Wiemann and Rocco Walsh, approached Coad and
ultimately slammed him to the ground.

Benny began to record the officers’ abuse of Coad. Wiemann and Walsh subsequently
approached Benny, even though he posed no threat to members of the Department, and ordered him
to back up. Benny complied. Benny asked for their names and badge numbers. Instead of providing
this information, these defendants picked up Benny and body slammed him to the ground. They
continued to use unnecessary force to effectuate Benny’s arrest. As aresult, Benny suffered multiple
injuries to, among other things, his mouth, teeth, and Sphenoid Bone, which included a pterygoid
plate fracture.

Benny’s nightmare did not end with his arrest. The defendants commenced a baseless
prosecution ofhim. In paperwork prepared by the District Attorney’s Office based upon information
supplied by Wiemann, and then signed by him, the defendants accused Benny of Obstructing
Governmental Administration, Resisting Arrest and Disorderly Conduct. They falsely accused
Benny of pushing Wiemann after being told he would be arrested. Fortunately for Benny, the
criminal prosecution ended favorably when the accusatory instruments were dismissed and the DA’s
Office did not appeal the dismissal.

Benny submits this memorandum of law in opposition to the defendants’ motion to dismiss
the Complaint. This Court should deny the motion because the allegations contained in the

Complaint establish the elements of Benny’s claims sounding in excessive force, false arrest,
fabrication of evidence, malicious prosecution and abuse of process. This Court should also reject
defendants’ efforts to introduce video of Benny’s arrest because Benny did not incorporate video into
the Complaint. And the video does not support defendants’ arguments; ironically, it supports
Benny’s excessive force claim.

STATEMENT OF FACTS

Benny is an African-American/Hispanic-American man. During the early morning hours of
December 8, 2018, he was standing outside of Wales and Tales, in Long Beach, with his friends,
Coad and Weed, who are also persons of color. They were waiting for a car service. Comp. at 4
19-20.

While Benny, Coad and Weed were waiting for their ride, members of the Department were .
breaking up a fight in the area that involved Caucasians. Those who were involved in this fight were
allowed to leave without further incident. Members of the Department then turned their attention
to Benny and his friends. The police approached Coad and began to antagonize him. Without
justification, the officers slammed him to the ground and placed him under arrest in the middle of
the street on Virginia Avenue near the West End Pizzeria. Comp. at 7§ 21-23.

Benny was on the opposite side of the intersection while Coad was being arrested by the
officers, all of whom were white. Even though he in no way interfered with the police actions,
Wiemann, Walsh and other members of the Department told Benny to “back up” onto the sidewalk.
Benny complied. He then started recording the police as they abused Coad. He asked for their
names and badge numbers. The police did not comply. Instead, they used their flashlights to prevent
Benny from recording their colleagues. Comp. at JJ 24-25.

Benny was not interfering with the police officers’ arrest of Coad while standing on the

-2-
sidewalk recording them. Yet, Wiemann and Walsh approached Benny from behind, picked him up
and body slammed him onto the concrete. Not fully clear as to what had happened and who had
assaulted him, Benny attempted to get back up from the ground. Wiemann and Walsh once again
grabbed Benny and with great force slammed him onto the concrete. This rendered Benny semi or
unconscious. Comp. at [J 26-27.

Wiemann and Walsh arrested Benny. They charged him with Obstruction of Governmental
Administration, among other things. Comp. at J] 33-34. He remained at the precinct for
approximately 7-9 hours. Notwithstanding his obvious need for medical attention, he received none
until minutes before his release from custody. Comp. at 936. Benny sustained multiple injuries
including, damage to his mouth, teeth, and a pterygoid plate fracture. He also suffered TMJ injury,
extreme trauma to his head, post concussion syndrome, lacerations and cuts, injury to the right side
of his face, chipped tooth, injury to his wrists, injury to his shoulders-including but not limited to a
complex tear of the posterior labrum both horizontal and obliquely, injury to the adjacent labral
capsular junction, a displaced labral flap with the tear extending to th superior labrum where there
is a small nondisplaced labral flap, an additional tear along the anterior inferior chondral labral
junction and a small region of chondral delamination of the posterior glenoid adjacent to the labral
tear of approximately 3mm. Benny underwent no less than two surgeries to address and repair his
injuries. Comp. at Ff 36, 38.

Wiemann knew that Benny was lawfully standing on the sidewalk recording his colleagues.
Yet, he signed three accusatory instruments that falsely alleged that Benny: (1) “intentionally caused
public annoyance and alarm by refusing a lawful order given by uniformed Long Beach Police

Officers to disperse the area while he was congregating with several others resulting in an even larger

-3-
crowd to assemble in the area;” (2) “intentionally attempt[ing] to prevent uniformed Long Beach
police officers from effecting his lawful arrest for disorderly conduct for refusing a lawful order
given by police to disperse the area by pushing uniformed Police Officer Joseph Wiemann on his
chest with his hands after being told by the officer that he was being placed under arrest;” and (3)
“did intentionally attempt to prevent a uniformed Long Beach Police officer from effectuating his
lawful arrest for disorderly conduct for refusing a lawful order given by police to disperse the area
by pushing uniformed Police Officer Joseph Wiemann on his chest with his hands and attempting
to prevent officers from placing him into handcuffs by tensing up his arms and pulling them tightly
towards his chest.” Comp. at 4§ 40-41.

Benny was arraigned in the Long Beach City Court on the false criminal charges on
December 10, 2018. He pleaded not guilty. Comp. at { 49. By motion dated March 11, 2019,
Benny moved to dismiss the charges against him. On June 27, 2019, Judge Miller granted the
motion. He found each of the charges were “legally insufficient.” Benny served Notice of Entry of
this decision on the People on July 5, 2019. The People did not seek reconsideration, and did not
appeal the Court’s decision. Comp. at JJ 51, 54-55.

ARGUMENT
The Complaint adequately alleges claims sounding in excessive
force, false arrest, malicious prosecution and fabrication of
evidence because Benny did not physically interfere with any
member of the department’s ability to perform their job, did
not push Wiemann and posed no risk to the defendants at the
time they body slammed him on the sidewalk

Defendants’ motion rests primarily on their contention that the video they include establishes

that probable cause existed for Benny’s arrest and prosecution, and that the force they used was
reasonable under the circumstances.’ It is improper for the Court to consider the defendants’ video
because it is not integral to the Complaint. But ifthe Court disagrees, defendants’ motion still lacks
merit because critical information that the Court must view favorably to Benny cannot be gleaned
from the video, which, viewed favorably to Benny requires the denial of Defendants’ motion.
A. The standard of review.

The standard governing this Court’s review of defendants’ motion is well-known. This Court

oe

must “'accept[] all factual allegations as true, and draw[] all reasonable inferences in the plaintiff's
favor.”” Shomo v. City of New York, 579 F.3d 176, 183 (2d Cir. 2009) (citation omitted). The
Complaint must “contain sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted). “[T]he
Supreme Court has established the following order to be followed in determining whether the
pleading is adequate: When there are well-pleaded factual allegations, a court should assume their
veracity and then determine whether they plausibly give rise to an entitlement to relief.” DiFolco
v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010) (citation and quotations omitted).
B. The Court should not consider defendants’ video.

Defendants claim that the Court should consider video of their arrest of Benny because they
claim Benny “contends that his claims are ‘based’ on that video.” Memorandum of Law in Support
of Defendants' Motion to Dismiss the Complaint (““Defs. Memo”) at 6 (citing Comp. at § 31. This

is not so. Benny referenced video once in his Complaint. This reference was to “surveillance

video,” and it was video identified to his counsel during his representation of Mr. Benny during the

 

' Defendants’ motion to dismiss Benny’s Monell claims does not rest on the video.
Benny demonstrates below that the Complaint adequately establishes municipality liability.

-5-
criminal prosecution. It was not the full video taken from the scene by Mr. Benny or his friends.
Declaration of Frederick K. Brewington Submitted in Opposition to Defendants’ Motion, Pursuant
to Fed. R. Civ. Proc. 12(b)(6), to Dismiss the Complaint, dated October 19, 2020, at ¢ 3. While
courts can consider evidence outside the pleadings when they are either incorporated into the
Complaint or considered integral to it, see ATSI Comms., Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98
(2d Cir. 2007), Benny has not offered the video as part of his pleadings. Nor has he incorporated the
video following the defendants’ introduction of it. See, e.g., Gersbacher v. City of New York, 134
F. Supp. 3d 711, 720 (S.D.N.Y. 2015); Pluma v. City of New York, 13-CV-2017, 2015 U.S. Dist.
LEXIS 48134, at *3 (S.D.N.Y. March 31, 2015).

For these reasons, defendants’ reliance upon Garcia v. Doe, 779 F.3d 84 (2d Cir. 2014), and
Stepanian v. City of New York, 15-CV-1943, 2015 U.S. Dist. LEXIS 122444 (E.D.N.Y. Sep. 4,
2014), is misplaced. In Garcia, the “Plaintiffs attached five video excerpts and nine still
photographs as exhibits to the Second Amended Complaint . . . ,” and the defendants submitted
videos, which the “plaintiffs concede[d] [were] similarly incorporated into the Complaint by
reference. Id. at 87-88 & n.2. In Stepanian, Judge Gleeson concluded he could consider videotape
because the plaintiff had “posted the video on the website YouTube, and included the video's web
address in the complaint. See Second Am. Compl. at 16, 18.” 2015 U.S. Dist. LEXIS 122444, * 7
& n.4.

The Court should also decline to consider the videos because they are susceptible to differing
interpretations. There is no agreement from Plaintiff as to what the videos being offered by
Defendants show. Even when the court is allowed to consider extrinsic materials, it nevertheless

must do so under the controlling standard of Rule 12(b)(6) — the extrinsic materials must be viewed

-6-
in the light most favorable to plaintiff, and all of their reasonable inferences must be drawn in his
favor. DiFolco, 622 F.3d at 111. See Ouwinga v. Benistar, 419 Plan Servs., Inc., 694 F.3d 783,
796-97 (6th Cir. 2012) (documents integral to complaint may be relied upon in deciding motion to
dismiss, but it must also be clear that there are no disputed fact issues regarding relevance of
documents; “the district court erred in relying on a document whose validity was in question’’);
Liebler v. City of Hoboken, No. 15-8182, 2016 U.S. Dist. LEXIS 95641, *7 (D.N.J. July 21, 2016)
(declining to consider video of the underlying incident at the motion to dismiss stage because “[t]he
context of the statements, the identities and tone of voice of the speakers, the decisions that may have
preceded or surrounded a meeting, and so on, all present issues of factual interpretation ... the video
is not the sort of uncontroversial document that may itself settle the claims one way or the other.”).
See also Cameron v. City of New York, 598 F.3d 50, 60-61 (2d Cir. 2010) (plaintiff was not entitled
to judgment as a matter of law because the time-lapse photographs of plaintiffs arrest did not
definitively establish that probable cause was lacking).

The video leaves unanswered a number of questions that, as Benny demonstrates below, bear
on the constitutionality of the defendants’ actions. For example, it does not capture how far Benny
was from the officers who were attempting to effectuate Coad’s arrest. Similarly, the video does not
depict how far the sidewalk, where Benny’s arrest occurred, is from the officers who were attempting
to effectuate Coad’s arrest. It also does not show what the defendants did after they effectuated the
arrest of Mr. Coad, or what caused them to approach and pursue Mr. Benny. It also does not depict
whether Coad’s arrest was lawful. Brewington Dec. at 6.

C. The Complaint adequately pleads municipal liability.

Defendants claim the Court should dismiss Benny’s claims against the City because the

-7-
“Complaint only offers sweeping conclusions that there is a ‘pattern and practice’ of tolerating
constitutional violations.” Defs. Memo at 7 (citing Comp. at J 131). In advancing this argument,
they ignore the Complaint’s detailed allegations of police misconduct; misconduct that was
permitted to thrive because of the City’s non-existent system of supervision and discipline.

A municipality can be held liable under Section 1983 when it, “alerted to the possible use
of excessive force by its police officers, exhibited deliberate indifference” to the rights of its
citizenry because it failed to act when “the need for more or better supervision to protect against
constitutional violations was obvious.” Vann v. City of New York. 72 F.3d 1040, 1049 (2d Cir.
1995); see also Reynolds v. Giuliani, 506 F.3d 183, 192 (2d Cir. 2007) (“Monell’s policy or custom
requirement is satisfied where a local government is faced with a pattern of misconduct and does
nothing, compelling the conclusion that the local government has acquiesced in or tacitly authorized
its subordinates’ unlawful actions ... [and this pattern is] sufficiently persistent or widespread as to
acquire the force of law.”). As Judge Dearie recently recognized, “[t]he municipality’s deliberate
indifference can be inferred if prior complaints of misconduct are followed by no meaningful attempt
on the part of the municipality to investigate or to forestall further incidents, or if the [municipality's]
response is so patently inadequate to the task as to amount to deliberate indifference.” Jenkins v.
City of New York, 388 F. Supp.3d 179, 188 (E.D.N.Y. 2019) (citations and quotations omitted).

Benny’s Complaint contains seven detailed paragraphs (Comp. at ff 131-37) spanning three
pages that allege how time and again the City has ignored systemic acts of police brutality,
particularly regarding minority members residing in the community commonly known as North Park.
Comp. at § 132. The Complaint details how, despite its notice of police brutality, the City does not

have a system in place that addresses the brutality perpetrated by the Department upon its citizens,

-8-
and does not have a disciplinary system in place to address this misconduct. The Complaint
identifies specific flaws in the City’s supervisory and disciplinary systems, including:

a. Preparing reports regarding investigations of beatings and abuse

incidents as routine point-by-point justifications of police officer

actions, regardless of whether such actions are justified;

b. Police officers investigating beatings systemically fail to credit

testimony by non-police officer witnesses, and uncritically rely on

reports by police officers involved in the incident;

c. Police officers investigating beatings fail to include in their reports

relevant factual information which would tend to contradict the

statements of the police officers involved;

d. Supervisory police officers at times issue public statements

exonerating police officers for excessive use of force, improper

beatings, and use of unnecessary and excessive force before the

investigation of the incident by the police department has been

completed;

e. Reports in brutality cases are not reviewed for accuracy by

supervisory officers. Conclusions are frequently permitted to be

drawn on the basis of clearly incorrect or contradictory information.
Comp. at § 137. Benny need not do anything more at the motion to dismiss stage. See Colon v. City
of Rochester, 419 F. Supp. 3d 586, 605-06 (W.D.N.Y. 2019); Osterhoudt v. City of New York, 10
CV 3173, 2012 U.S. Dist. LEXIS 139700, at *4-6 (E.D.N.Y. Sep. 27, 2012) (Dearie, J.). This is
particularly so because “[i]t is unlikely that a plaintiff would have information about the city's
training programs or about the cause of the misconduct at the pleading stage.” Ferrari v. County of
Suffolk, 790 F. Supp. 2d 34, 45 (E.D.N.Y. 2011) (quoting Amnesty America v. Town of West
Hartford, 361 F.3d 113, 130 n. 10 (2d Cir. 2004)). See Jenkins, 388 F. Supp.3d at 186-88 (denying

the City of New York’s motion for summary judgment because “[w]hile it is true that none of the

allegations against Zambrano's use of force were considered substantiated, it is hard to appreciate

-9-
how the City considers itself blameless given the impressive history of complaints against Zambrano
and the ‘uninterested and superficial’ investigations that followed.”).

D. The Complaint adequately alleges excessive force because Benny posed no threat to the
defendants and no justification existed to body slam him to the ground.

Defendants argue that Benny’s excessive force claim fails because the video they submit
establishes that “the restraint of Plaintiff lasted very briefly, and only until Plaintiff could be
handcuffed. Indeed, during the brief course of his restraint, Plaintiff never expressed any discomfort,
nor did he indicate that he was in pain or injured.” Defs. Memo at 10. This argument is belied by
the allegations of the Complaint.

Courts apply the Fourth Amendment’s “‘reasonableness’ standard” in assessing whether
force is excessive. Graham v. Connor, 490 U.S. 386, 395 (1989). Courts look to the totality of the
circumstances, “including the severity of the crime at issue, whether the suspect poses an immediate
threat to the safety of the officers or others, and whether he is actively resisting arrest or attempting
to evade arrest by flight.” Jd. at 396.

Here, the Complaint makes clear that Benny was not arrested for a crime of violence. See
Brown y. City of New York, 798 F.3d 94, 102 (2d Cir. 2015). In fact, Benny committed no crime at
all. Comp. at { 19-35. Similarly, Benny posed no risk to the defendants and did not attempt to
resist or evade arrest. Mickle v. Morin, 297 F.3d 114, 121 (2d Cir. 2002). Yet, without provocation,
Wiemann and Walsh “approached Plaintiff from behind and picked Plaintiff up and body slammed
him onto the concrete. ... Not fully clear as to what had happened and who had assaulted him,
Plaintiff then immediately attempted to get back up from the ground.” Wiemann and Walsh then

“again grabbed Plaintiff and with great force and with an intent to cause serious and permanent

-10-
injury body slammed him onto the concrete causing the Plaintiff to strike his face, head and upper
torso against the concrete and rendering him semi or unconscious.” Comp. at ff 26-27. Time and
again the Second Circuit has recognized entirely gratuitous force against an unresisting arrestee by
an officer is unreasonable and therefore excessive within the meaning of the Fourth Amendment.
See, e.g., Tracy v. Freshwater, 623 F.3d 90, 99 & n.5 (2d Cir. 2010); Amnesty America v. Town of
W. Hartford, 361 F.3d 113, 123-24 (2d Cir. 2004); Mickle, 297 F.3d at 121-23; Breen v. Garrison,
169 F.3d 152, 153 (2d Cir. 1999); Robinson v. Via, 821 F.2d 913, 923-24 (2d Cir. 1987).

For these same reasons the defendants are not entitled to qualified immunity. Affording
qualified immunity at the pre-discovery stage is strongly disfavored. McKenna y. Wright, 386 F.3d
432, 435 (2d Cir. 2004). A defendant asserting a qualified immunity defense on a motion to dismiss
“faces a formidable hurdle . . . and is usually not successful.” Field Day, LLC v. County of Suffolk,
463 F.3d 167, 191-92 (2d Cir. 2006). To succeed at this stage of the litigation, an officer’s
entitlement to qualified immunity must be “based [solely] on the facts appearing on the face of the
complaint.” McKenna, 386 F.3d at 436.

“Qualified immunity protects public officials performing discretionary functions from
personal liability in a civil suit for damages insofar as their conduct does not violate clearly
established statutory or constitutional rights of which a reasonable person would have known... .
Whether qualified immunity applies turns on the objective legal reasonableness of the action,
assessed in light of the legal rules that were clearly established at the time it was taken. .. . [A] right
is clearly established if it would be clear to a reasonable [public official] that his conduct was
unlawful in the situation he confronted.” Morse v. Fusto, 804 F.3d 538, 546 (2d Cir. 2015).

“A clearly established right is one that is sufficiently clear that every reasonable official

-11-
would have understood that what he is doing violates that right.” Mullenix v. Luna, 136 S. Ct. 305,
308 (2015). A case on all fours is not required to place officers on notice. Cases with fundamentally
or materially similar facts are not required so long as the officer had “fair warning” that the conduct
in which he/she engaged was unconstitutional. The law can be clearly established even when “the
very action in question” has not “previously been held unlawful” so long as the unlawfulness of the
actions was “apparent” “in light of pre-existing law.” Hope v. Pelzer, 536 U.S. 730, 739 (2002)
(citations omitted). In Edrei v. Maguire, 892 F.3d 525 (2d Cir. 2018), this Court confirmed officers
do not lack notice that their actions were unconstitutional simply because no other case addressed
their actions. Recognizing that the “[q]ualified immunity doctrine is not so stingy[,]” id. at 540, the
Edrei Court concluded that it was not necessary for the Supreme Court or the Second Circuit to have
squarely addressed the issue to give a reasonable officer fair notice because certain Fourth
Amendment principles governing the use of force apply with obvious clarity even in the absence of
a prior holding. /d. at 541-43 (citation omitted). Thus, qualified immunity is unavailable when “a
consensus of cases of persuasive authority [exist] such that a reasonable officer could not have
believed that his actions were lawful.” Wilson v. Layne, 526 U.S. 603, 617 (1999).

Here, as of December 8, 2018, the law was clearly established that the use of entirely
gratuitous force against an unresisting arrestee by an officer is unreasonable, and therefore, excessive
within the meaning of the Fourth Amendment. Tracy, 623 F.3d at 99 & n.5; Amnesty America, 361
F.3d at 123-24; Mickle, 297 F3d at 121-23; Breen, 169 F.3d at 153; Robinson, 821 F.2d at 923-24.

E. The Complaint adequately alleges a fabrication of evidence claim, which defendants
fail to address, and probable cause was lacking for Benny’s arrest and prosecution.

Defendants claim that probable cause existed to arrest and prosecute plaintiff for the offenses

-12-
of Obstructing Governmental Administration (Penal L. § 195.05) and Disorderly Conduct (Penal L.
§ 240.20(6)) because Benny “was repeatedly directed by police officers to clear the area. Plaintiff
was also given a clear and specific final warning to move back to the sidewalk. Plaintiff refused to
follow these directives and continued to move forward toward officers attempting to arrest another
individual.” Defs. Memo at 14. Again, defendants ignore the allegations in the Complaint.
Defendants do not move to dismiss plaintiff's fabrication of evidence claim.

1. The Complaint sufficiently establishes a claim sounding in fabrication
of evidence.

Benny brings a fabrication of evidence claim. Comp. at Jf 1, 2, 5, 18, 32, 41, 101, 108, 146,
147. Defendants do not move to dismiss this claim. Any effort to do so would be meritless.

To prevail on a fabrication of evidence claim, the plaintiff must establish that “an (1)
investigating official (2) fabricates information (3) that is likely to influence a jury’s verdict, (4)
forwards that information to prosecutors, and (5) the plaintiff suffers a deprivation of life, liberty,
or property as a result.” Garnett v. Undercover Officer C0039, 838 F.3d 265, 279 (2d Cir. 2016)
(citing Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 130 (2d Cir. 1997)). The existence of probable
cause to arrest (lacking in this case) does not defeat a fabrication of evidence claim. Garnett, 838
F.3d at 277-78. Similarly, it does not matter whether the fabricated evidence is admissible at trial
— although it would be as Wiemann’s sworn statements are based upon his claimed first hand
observations. Nnodimele v. Derienzo, 2016 U.S. Dist. LEXIS 9881, at *37-38 (E.D.N.Y. Jan. 27,
2016) (“this conclusion would make little sense if Ricciuti required a showing that the alleged
fabrication be likely to actually influence a jury’s decision. Instead, Ricciuti is more naturally read

as requiring that the fabrication be material—that is, of such a character that it would likely influence

-13-
a jury's decision if a jury were to consider it.”)

Here, the Complaint adequately alleges each element. Wiemann is an investigating official.
He signed three false accusatory instruments; two falsely alleged Benny of physically resisting the
defendants’ efforts to arrest him. Comp. at {J 39-41. They were material as they represented an
element of each offense. Garnett, 838 F.3d at 275-76; Rentas v. Ruffin, 816 F.3d 214, 222-23 (2d
Cir. 2016). And Benny suffered a deprivation of liberty as a result of Wiemann’s false allegations.
Comp. at [9 37, 56. Wellner v. City of New York, 393 F. Supp. 3d 388, 395-96 (S.D.N.Y. 2019).

2. Probable cause was lacking for Benny’s arrest.

Relying upon the video they submit, defendants claim that probable cause existed to arrest
Benny for Obstructing Governmental Administration in the Second Degree and Disorderly Conduct.
Defs. Memo at 13-15. In Cameron v. City of New York, 598 F.3d 50 (2d Cir. 2010), the Second
Circuit made clear that “obstructing governmental administration [OGA] has four elements: (1)
prevention or attempt to prevent (2) a public servant from performing (3) an official function (4) by
means of intimidation, force or interference. ... In New York, however, for an arrest to be ‘an
official function,’ it must be lawful.... Appellees essentially argue that any arrest, lawful or
otherwise, by a police officer is an ‘official function.’ But this proposition finds no support in New
York case law.” Jd. at 68.

Against this legal backdrop, defendants’ arguments fail for two reasons. First, the Complaint
makes clear that the arrest of Coad was unlawful. Comp. at {fj 21-23. Thus, the defendants were
not involved in an official function. Jd (“if Ramos and Rivera's arrest of Cameron was not
lawful--e.g., if they knew that they did not possess probable cause to arrest her for any crime--then

they could not have probable cause to arrest Higgenbottom for obstructing governmental

-14-
administration.”).? Second, OGA requires a defendant to interfere with an “official function” by
means of “physical force or interference.” N.Y. Penal L. § 195.05. The word “physical” modifies
both “force” and “interference.” People v. Case, 42 N.Y.2d 98, 101 (1977). And “mere words alone
do not constitute “physical force or interference’ such as to support the charge of obstructing
governmental administration.” Jd. at 102. Here, the Complaint makes clear that Benny did not
physically interfere with the defendants’ or any other member of the Department’s ability to
effectuate the unlawful arrest of Coad. As such, probable cause did not exist to arrest Benny for
OGA. Charles v. City of New York, 12-CV-6180, 2017 U.S. Dist. LEXIS 17943, at *44-51.
Probable cause was also lacking to arrest Benny for Disorderly Conduct. Defendants contend

that Benny violated subdivision 6. The statute provides, in relevant part,

A person is guilty of disorderly conduct when, with intent to cause

public inconvenience, annoyance or alarm, or recklessly creating a

risk thereof; (6) He congregates with other persons in a public place

and refuses to comply with a lawful order of the police to disperse.
N.Y. Penal L. § 240.20(6) (emphasis added). Numerous reasons exist to deny defendants’ motion.

First, as noted, Defendants’ order was not lawful. OGA and Section 240.20(6) substantially

overlap, as defendants note. Defs. Memo at 14. “Failing to obey a police order, in and of itself, does
not constitute a circumstance that gives rise to probable cause for an arrest for obstructing
government administration.” Dowling v. City of New York, 11-CV-4954, 2013 U.S. Dist. LEXIS
142108, at *12 (E.D.N.Y. Sep. 30, 2013).

Dowling is instructive. In Dowling, Judge Garaufis recognized that an arresting officer must

have probable cause to believe that the defendant’s refusal to comply with an officer’s order was

 

* Video sheds no light on this issue.

-15-
done in conjunction with his interference with the lawful official action. /d. at *11-14. Here, the
Complaint alleges that Benny was not near Coad’s arrest when the defendants told him to get on the
sidewalk, that he complied with the defendants order, and that he was standing on the sidewalk
recording the officers at the time of his arrest. Comp. at { 24-26. The Complaint also establishes
that Wiemann and Walsh knew that Benny was not interfering in their colleagues efforts to arrest
Coad. Comp. at {§ 29-32.

Defendants also ignore that subdivision 6 of the Disorderly Conduct statute requires that
there be some “evidence of actual or threatened public harm. People v. Bakolas, 59 N.Y.2d 51, 53-
54. Section 240.20(6) requires more then evidence of a failure to disperse when directed by law
enforcement. The failure to disperse must be done with the intent to cause public inconvenience.
Charles, 2017 US. Dist. LEXIS 17943, *54-55.

Defendants’ argument also fails because there is no evidence that Benny “congregate[d] with
other persons in a public place with the intent to cause public inconvenience, annoyance or alarm.
...” By defendants’ telling, Benny was a lone wolf. “A group can disperse; an individual cannot.”
Goodwine v. AMTRAK, No. 12—CV-3882, 2014 U.S. Dist. LEXIS 26196, at *22 (E.D.N.Y. Feb.
5, 2014) (holding that there was no violation of §240.20(6) where the officer instructed the plaintiff
alone to leave the area, rather than instructing the congregation of which the plaintiff was allegedly
a member to disperse), report and recommendation adopted, 2014 U.S. Dist. LEXIS 25499
(E.D.N.Y. Feb. 27 2014). See Higginbotham v. City of New York, 105 F. Supp. 3d 369, 373
(S.D.N.Y. 2015) (“Because the defendants’ order was directed at [plaintiff] alone, it could not be an
order to disperse.”).

For all of these reasons, defendants’ reliance on Crenshaw v. City of Mount Vernon, 372 Fed.

-16-
App’x. 202 (2d Cir. 2010), is misplaced. And as Judge Cote recognized in Adams v. City of New
York, 15 CV 6741 (DLC), 2016 U.S. Dist. LEXIS 37330, at *8-9 (S.D.N.Y. Mar. 22, 2016), it is
unclear whether People v. Galpern remains good law.

Benny was also arrested and charged with Resisting Arrest. N.Y. Penal L. § 205.30.
Brewington Dec. at Exh. 1. Defendants present no argument regarding the existence of probable
cause to arrest for Resisting Arrest for good reason. The Complaint makes clear Benny did not resist
arrest. Comp. at { 40.? And Benny could not resist an unlawful arrest. Thompson v. Clark,
14-CV-7349, 2018 U.S. Dist. LEXIS 105225, at *37-38 (E.D.N.Y. Jun. 11, 2018) (citing People v.
Alejandro, 70 N.Y.2d 133, 135 (1987)).

3. The Complaint sufficiently establishes a claim sounding in malicious
prosecution

The elements of a claim for malicious prosecution are well known. “Malicious prosecution
occurs when (1) the defendant initiated a prosecution against plaintiff, (2) without probable cause
to believe the proceeding can succeed, (3) the proceeding was begun with malice and, (4) the matter
terminated in plaintiff's favor.” Cameron, 598 F.3d at 63. Benny must also establish that he suffered
a post-arraignment deprivation of liberty. Singer v. Fulton Co. Sheriff, 63 F.3d 110, 116 (2d Cir.
1995). Defendants contend that Benny’s “malicious prosecution claim should be dismissed” because
probable cause existed for Benny’s arrest. Defs. Memo at 16. This is the substance of their
argument. Benny demonstrates above why this argument fails.

This Court should deny defendants’ motion even if it finds probable cause existed to arrest

for Disorderly Conduct, or that the defendants are entitled to qualified immunity, because probable

 

> One would think the defendants would present this argument if, in their telling, the
video would support it.

-17-
cause was so utterly lacking to arrest Benny for OGA and Resisting Arrest. In Posr v. Doherty, 944
F.2d 91 (2d Cir. 1991), the Second Circuit made clear that law enforcement officers cannot stack
bogus charges upon lesser charges. As the Court noted,

As disorderly conduct is a lesser charge than resisting arrest and

assaulting an officer, ..., we should not allow a finding of probable

cause on this charge to foreclose a malicious prosecution cause of

action on charges requiring different, and more culpable, behavior. If

the rule were the one followed by the district court, an officer with

probable cause as to a lesser offense could tack on more serious,

unfounded charges which would support a high bail or a lengthy

detention, knowing that the probable cause on the lesser offense

would insulate him from liability for malicious prosecution on the

other offenses.
Id. at 100. In other words, this Court must determine whether probable cause existed to arrest for
each charge. Lowth v. Town of Cheektowaga, 82 F.3d 563, 571 (2d Cir. 1996).

Contrary to defendants’ argument, Defs. Memo at 14, Benny’s arrest for OGA and Disorderly
Conduct did not arise from the same nucleus of facts. According to the accusatory instrument
Wiemann signed, Benny was guilty of OGA, an A-misdemeanor, because he did “intentionally
attempt to prevent uniformed Long Beach Police officers from effecting his lawful arrest for
disorderly conduct for refusing a lawful order given by police to disperse the area by pushing
uniformed Police Officer Joseph Wiemann on his chest with his hands after being told by the officer
that he was being placed under arrest.”* In contrast, Benny was guilty of Disorderly Conduct, a
Violation, because he “intentionally caused public annoyance and alarm by refusing a lawful order

given by uniformed Long Beach Police Officers to disperse the area while he was congregating with

several others resulting in an even larger crowd to assemble in the area.” Brewington Dec. at Exh.

 

* Wiemann alleged in the accusatory instruments that Benny’s act of pushing him
constituted the crimes of OGA and Resisting Arrest. Brewington Dec. at Exh. 1.

-18-
1. Given the more serious nature of the OGA and Resisting Arrest charges, which the Complaint
makes clear did not occur, the Court should deny defendants’ motion to dismiss his malicious
prosecution claim. Morrison v. City of New York, 14-CV-04508, 2019 U.S. Dist. LEXIS 4839, at

*18-19 (E.D.N.Y. Jan. 10, 2019).

4. The Complaint adequately establishes a claim sounding in malicious
abuse of process.

In Cook v. Sheldon, 41 F.3d 73 (2d Cir. 1994), the Second Circuit articulated the elements
- of the malicious abuse of process claim. According to the Second Circuit, “a malicious abuse of
process claim lies against a defendant who (1) employs regularly issued legal process to compel
performance or forbearance of some act (2) with intent to do harm without excuse or justification,
and (3) in order to obtain a collateral objective that is outside the legitimate ends of the process.”
Id. at 80.

Here, the Complaint adequately alleges each of these elements. Wiemann employed regular
process by causing Benny to be arraigned, he did so maliciously, and for the collateral objective of
preventing Benny from recording the misconduct of his colleagues in the Department. This suffices
for purposes of withstanding a motion to dismiss. Jd.

The Complaint alleges addition evidence of collateral objectives. For example, defendants
“intended to mask the clear violations suffered by Mr. Benny at the hands of the Defendant
Officers”; “to block Plaintiff from access to the Court and seeking justice against them for their
wrongful acts”; “to satisfy their personal attempt to satisfy their personal goals and their own warped

sense of power”. They also sought to “ensure that Plaintiff would be convicted and would not be

able to pursue his rights in court for his false arrest and unwarranted beating. Defendants also

-19-
intended to cripple Plaintiff financially by forcing him into submitting to court and legal fees,
payments, and court imposed fees/fines - not because they knew or believed that Plaintiff committed
any criminal acts” and “shield themselves from liability from the wrongful actions committed against
Plaintiff.” Comp. at § § 42, 116, 117, 118 and 124 These allegations also suffice for purposes of
withstanding a motion to dismiss, as each of these allegations were “initiated and used to the
detriment of Plaintiffs solely for a purpose that was/is outside the legitimate ends of the legal
process.” Comp. at 4120. Jd.

5. The Complaint establishes that Walsh did not intervene to stop the
arrest and criminal prosecution of Benny.

Defendants contend that Benny cannot impose liability on a failure to intervene theory
regarding his excessive force claim because he cannot state an excessive force claim. Defs. Memo
at 11. They are correct, but for the wrong reason. Benny demonstrates above that Wiemann and
Walsh used excessive force. That is the only reason he cannot proceed under a failure to intervene
theory of liability on that claim. But he can proceed on a failure to intervene theory on his false
arrest, malicious prosecution and fabrication of evidence claims.

In Anderson v. Branen, 17 F.3d 552 (2d Cir. 1994), the Second Circuit articulated the
elements of a failure to intervene claim:

It is widely recognized that all law enforcement officials have an
affirmative duty to intervene to protect the constitutional rights of
citizens from infringement by other law enforcement officers in their
presence. ... An officer who fails to intercede is liable for the
preventable harm caused by the actions of the other officers where
that officer observes or has reason to know: (1) that excessive force
is being used, . . ; (2) that a citizen has been unjustifiably arrested, .
.; or (3) that any constitutional violation has been committed by a law

enforcement official... . In order for liability to attach, there must
have been a realistic opportunity to intervene to prevent the harm

-20-
from occurring. ... Whether an officer had sufficient time to

intercede or was capable of preventing the harm being caused by

another officer is an issue of fact for the jury unless, considering all

the evidence, a reasonable jury could not possibly conclude

otherwise.
Anderson, 17 F.3d 557. Here, the Complaint makes clear that Walsh knew that no basis existed to
arrest and prosecute Benny, but he allowed both to occur. Comp. at ff 35-36, 48, 77. Nothing more
need be pleaded at this juncture to establish a claim sounding in failure to intervene. See Ricciuti,
124 F.3d at 129.

6. Neither Wiemann nor Walsh are entitled to qualified immunity.

Defendants are also not entitled to qualified immunity. The allegations in the Complaint
make clear that probable cause was clearly lacking to arrest Benny for OGA or Disorderly Conduct.
It is beyond cavil that the right not to be arrested except upon a finding of probable cause for each
and every element of the offense was clearly established as of December 8, 2018. Jenkins v. City
of New York, 478 F.3d 76, 87 (2d Cir. 2007). Similarly, the right to be free from a malicious
prosecution and the use of fabricated evidence was clearly established. Coggins v. Buonora, 776
F.3d 108, 114 (2d Cir. 2015). As was the right to be free from malicious abuse of process. Cook,
supra.

Defendants also argue that Benny’s state law claims sounding in false arrest, and presumably
malicious prosecution, should be dismissed on the grounds of qualified immunity because they are
governed by the same federal standards. Defs. Memo at 16. Benny demonstrates above that the
defendants are not entitled to qualified immunity under federal law. Even if the Court disagrees,

Benny’s claims against the City are viable under the doctrine of respondeat superior. Verponi v.

City of New York, 31 Misc. 3d 1230(A), 2011 N.Y. Misc. LEXIS 2401, at *30-31 (Sup. Ct. Kings

-21-
County May 19, 2011) (“while the individual police officers [were] entitled to immunity, the
Defendant City of New York is not immune from such state law claims, and may still be liable for
the police officers’ actions pursuant to doctrine of respondeat superior.”). See Pehush v. Ashworth,
757 Fed. Appx. 47, 52 (2d Cir. Dec. 4, 2018) (recognizing the split of authority on the issue of
whether an entitlement to qualified immunity under state law permits claims to proceed against the
municipality).

F. The Complaint alleges a violation of the Equal Protection Clause.

Defendants contend that Benny’s Equal Protection claim should be dismissed for two distinct
reasons. Once again relying on the video they submit, they first claim that “the video clearly
demonstrates that Plaintiffs confrontation with the police that resulted in his arrest had nothing to
do with his race. Rather, Plaintiff disregarded multiple warnings to clear the event.” Next, they
contend that “the race discrimination claim is conclusory and should therefore be dismissed.” Defs.
Memo at 18-19 (citations omitted). Benny demonstrates above why defendants’ reliance upon video
is misplaced. Their contention regarding the conclusory nature of the Complaint ignores its content.

Benny can successfully plead an equal protection claim by alleging that “a government actor
intentionally discriminated against him on the basis of his race... . Discriminatory intent requires
proof that a discriminatory purpose has been a motivating factor in the challenged action. . .
Moreover, allegations of discrimination under the Equal Protection Clause 'require that intentional
discrimination be alleged in a non-conclusory fashion.” Jean v. County of Nassau, 14-CV-1322,
2020 U.S. Dist. LEXIS 45279, at *31 (E.D.N.Y. Mar. 16, 2020) (quotations and citations omitted).
Here, the Complaint contains concrete examples of differential treatment based upon plaintiff's race.

It discusses how the defendants were already in the vicinity responding to a fight involving

-22-
Caucasians when Benny and his friends left Wales and Tales to go home. Comp. at J 21. It details
how the Caucasians were confronted by police while they were actually engaged in the fight, and yet
were allowed to leave without consequences. Comp. at § 22. It details how the defendants and
members of the Department arrested Coad, who had done nothing wrong, and physically assaulted
him, “while the Caucasian men engaged in a violent street fight were allowed to go free.” Comp.
at § 23. And the Complaint details how the defendants turned their attention to Benny, who had
done nothing wrong. That is enough to withstand a motion to dismiss. Parada vy. Anoka Cty., 332
F. Supp. 3d 1229, 1244-45 (D. Minn. 2018).

Given the Complaint’s fact laden allegations, defendants’ reliance upon Magnum v. City of
New York, 15 Civ. 8810, 2016 U.S. Dist. LEXIS 119213 (S.D.N.Y. 2016), and Villa v. City of New
York, 11 Civ. 1669, 2013 U.S. Dist. LEXIS 49830 (S.D.N.Y. 2013), is misplaced. In Magnum and
Villa, the plaintiff failed to allege anything more than conclusory allegations. Magnum, 2016 US.
Dist. LEXIS at *25-26 (“The only allegation even referencing such a classification is the allegation
that Officers Arslanbeck and Porras, in stopping Mangum, targeted him on account of his race.”);
Villa, 2013 U.S. Dist. LEXIS at *23-24 (“the Amended Complaint fails to proffer any facts showing
that Defendants arrested or handcuffed Plaintiff because of his race.”).

G. The Complaint adequately alleges that Benny’s recording of the defendants motivated
their use of force and decision to arrest him.

Benny must establish the following elements to prevail on his First Amendment retaliation
claim: “(1) he has a right protected by the First Amendment; (2) the defendant’s actions were
motivated or substantially caused by his exercise of that right; and (3) the defendant's actions caused

him some injury.” Dorsett v. County of Nassau, 732 F.3d 157, 160 (2d Cir. 2013) (citation omitted).

-23-
As Judge Castel recognized in Higginbotham v. City of New York, 105 F.Supp.3d at 378, “[w]hile
videotaping an event is not itself expressive activity, it is an essential step towards an expressive
activity, at least when performed by a professional journalist who intends, at the time of recording,
to disseminate the product of his work[,]” which brings it into the sphere of activity protected by the
First Amendment.

Defendants do not contend that Benny was not exercising his First Amendment rights while
videotaping them. They argue that his claim fails because he was not directed to stop videotaping;
rather, he was told to videotape from the sidewalk. Defs. Memo at 19. Defendants misunderstand
Benny’s First Amendment claim. Reading the Complaint liberally, as this Court must, it establishes
that Benny’s recording of the defendants’ efforts to arrest Coad, and his continuing to do so when
the defendants unlawfully directed him to stop recording, motivated his arrest and their use of
excessive force. Comp. at J] 24-27. And the Complaint also provides evidence of hostility to
Benny’s recording: “Plaintiff began to record the actions of the Police as they abused Mr. Coad and
asked them for their names and badge numbers. The Police refused to provide Plaintiff their names
or badge numbers, and instead began to shine their flashlights at Plaintiff's phone in an attempt to
glare out the video recording that Plaintiff was conducting.” Comp. at § 25. This establishes a
violation of the First Amendment. Gerskovich v. Iocco, 15 Civ. 7280, 2017 U.S. Dist. LEXIS
110640, at *19-20 (S.D.N.Y. Jul. 17, 2017). See Charles, 2017 U.S. Dist. LEXIS 17943, at *79-81.

Nor are defendants entitled to qualified immunity. While the Second Circuit has yet to
address the issue, every Circuit Court has concluded that the public has the right to film police
activity subject to reasonable time, place and manner restrictions. See Fields v. City of Philadelphia,

862 F.3d 353, 359 (3d Cir. 2017); Turner v. Driver, 848 F.3d 678, 687-88 (5" Cir. 2017); ACLU v.

-24-
Alvarez, 679 F.3d 583, 595-96 (7" Cir. 2012); Glik v. Cunniffe, 655 F.3d 78, 82 (1st Cir. 2011);
Smith v. City of Cumming, 212 F.3d 1332, 1333 (11th Cir. 2000); see also Fordyce v. City of Seattle,
55 F.3d 436, 439 (9th Cir. 1995). Accordingly, defendants are not entitled to qualified immunity
with respect to Benny’s First Amendment claim.
CONCLUSION

The Complaint paints a brutal picture of police conduct gone awry. The defendants arrested
Benny to prevent him from filming their unjustified arrest of Coad, and caused him serious injuries
in the process. Wiemann than falsely accused Benny of physically resisting his efforts to arrest him.
Because the Complaint adequately alleges liability against each of them, the defendants’ motion to
dismiss should be denied in its entirety.

Dated: Hempstead, New York
October 19, 2020

LAW OFFICES OF
FREDFRICK K. BREWEN

hi

DER BREWINGTON
Attorneys for Plaintiff U

556 Peninsula Boulevard
Hempstead, New York 11550
(516) 489-6959

    
  
 

  
 
   
 

  

By: *

SCOTT A. KORENBAUM,
of Counsel

-25-
